The situation in Palestine (debate)
Commissioner, ladies and gentlemen, we have all been deeply moved and disturbed by the terrible events and tragic occurrences in the Gaza Strip over the last few days. As you know, I chose to make the Middle East the destination for my first official trip outside the European Union and visited the region. My meeting with Mr Abbas, the President of the Palestinian Authority, was originally scheduled to take place in Ramallah, but, because of increasing hostilities between Fatah and Hamas, he asked me to visit him at his official residence in Gaza, where he was trying to mediate between the opposing factions, and that is what I did. It was exactly three weeks ago that I was having talks with President Abbas in Gaza, when I was impressed by the calm determination with which he explained his convictions to me, yet, once outside his official apartments, I could feel the tension in the air.
My recommendation to you, Members of this House, is that you condemn the Hamas militias' violent attacks on the legitimate security forces and the institutions of the Palestinian Authority in the strongest terms, and it is out of the deepest conviction that I recommend that you express our support for President Abbas and our solidarity with him.
We support the Palestinian President's decision to announce a state of emergency and appoint an emergency government in order to be able to resolve as soon as possible the political crisis in the Palestinian territories. The new prime minister, Mr Salam Fayyad, recently visited me in Brussels; we have great confidence in him and in his leadership qualities, and, should you mandate me to do so, I shall say so to him today.
The new government has a difficult task; it will need active assistance from the European Union and from the international community, and I should like to say, following on from the conclusions adopted at yesterday's Council of Foreign Ministers in Luxembourg, that we in this House should act on our deepest convictions in supporting, in word and in deed, those who seek peace in the Middle East and are continuing to work for it.
Yesterday, at the opening of our plenary session, this House decided to defer voting on a resolution on the European Union's Middle East policy until the July plenary sitting, and, given the continuing instability and the constantly changing situation in the region, I do believe that was the right decision to take.
That does not mean, however, that we have any intention of being passive observers of what is happening. The European Union - and that means this House too - must be in the advance guard of those working for a renewed relationship with the Palestinian people and those responsible for representing it.
We must shoulder our responsibility and act accordingly, doing everything in our power to get conditions throughout the Palestinian territories restored to those worthy of human beings; while we must support those who live there in meeting their most pressing human needs, we must also help to give them a real and long-term political perspective.
Yesterday's Council of Foreign Ministers resolved to restore normal relations with the Palestinian Authority, and this is something we should welcome, together with the related decision to create the conditions needed in order to facilitate the resumption of efficient and transparent direct financial assistance and help with the development of functioning institutions. The mission under the Common Foreign and Security Policy, together with the police cooperation mission, are remaining in place, and, as a decision-making part of the EU's budgetary authority, this House should firmly support that decision.
As well as taking these steps, though, we in this House should call on the Palestinians to return to the path of dialogue in order to achieve the reconciliation that is needed before there can be a Palestinian state covering the Palestinian territories as a whole. It cannot be in anyone's interest that the civil war should become more widespread or go on for any longer.
It has to be said, though, that there can be no peace without Israel, which bears a great responsibility. When I paid a visit there - and especially when I addressed the Knesset - I made it quite clear that the European Parliament was and is calling on those in positions of political power in Israel to express their firm support for President Abbas.
With that in mind, I would like, now, to reiterate my call for Israel to release to President Abbas the Palestinian customs duties and taxes - amounting to some USD 800 million - that it has been withholding for several months now. The Israeli Government has declared itself willing to do that, and should now actually do so with the minimum possible delay. The European Union must be an honest broker, and I see the European Parliament's role as being to play a responsible part in this.
The peoples of Israel and Palestine are equal in dignity; they are entitled to live within secure borders. May the day come when Palestinians can live at peace with Palestinians and Palestinians with Israelis; a policy of reconciliation and mutual understanding along these lines may, today, appear to be a long way in the distance, but we in this House, being the representatives of the people of Europe, must support it as a matter of conviction and out of a sense of our own responsibility.
(Applause)
on behalf of the PPE-DE Group. - (ES) Mr President, Commissioner, ladies and gentlemen, I believe that our Parliament was right to alter the agenda in order to deal with the Middle East situation. Unfortunately, I am very doubtful as to whether our debate will help in the quest for a solution to the conflict, but we clearly had to hold it all the same.
Just a few days ago in Brussels we held a debate on the situation in the Middle East with the High representative and Commissioner Ferrero in which we recognised the fortieth anniversary of the Six Day War, during which Israel invaded Gaza, the West Bank and the Golan Heights.
Today, 40 years later, we must accept that the situation is still in deadlock - as the French press reminded us yesterday - that it has not been possible to create a Palestinian State and that, unfortunately, there are effectively two governments in conflict with each other. Furthermore, there is an extremely serious political, economic, social and humanitarian crisis.
You were asking, Mr President, what the international community in general, and the European Union in particular, can do, and what we clearly have to do, firstly, is support Mahmoud Abbas and the moderate government of Salam Fayas, the destiny of which is not just to be the government of the West Bank, but also of Gaza.
We must also lift the international blockade - as you also pointed out, Mr President - imposed on Palestine since Hamas won the elections. We must therefore welcome the decision taken yesterday by the General Affairs Council to restore direct aid to the Palestinian National Authority, and we hope that the meeting that is to be held today in Washington between the President of the United States and the Israeli Prime Minister will take us in the same direction. It is also time, Mr President, for Israel to transfer the sums owed to Palestine in customs duties.
While these are all necessary conditions, however, Mr President, they are clearly not sufficient, since we all know that the situation in Gaza is still one of violence and that, in reality, in the difficult equation of war and peace, progress can only be made in the Middle East through the renunciation of violence as a means of political action, through the recognition of the State of Israel and through any actions, such as the release of the British journalist Alan Johnston, that may contribute to the objective of peace.
Mr President, ladies and gentlemen, we are all political men and women in this House, and we are perfectly aware that the highest of the political values is unity and that, without unity, it will not be possible to realise the dream of a viable Palestinian State living in peace with its neighbours.
Mr President, as you have pointed out quite rightly, it is time for the guns to fall silent so that dialogue can prevail and peace can be consolidated, and it falls to the European Union, together with other players such as the United Nations or the Arab League or other members of the Quartet, to mobilise all of its efforts in order to contribute, intelligently and generously, in a manner that is consistent with its tradition and it values and, from the point of view of humanitarian aid, naturally, to a fair and lasting peace in the Middle East.
on behalf of the PSE Group. - (DE) Mr President, ladies and gentlemen, although we have to regard the events of the past few days as representing a nadir in the development of the region, I would see it also as representing a nadir in our own - the European Union's - role in its dealings with the Middle East. Yesterday, the Council of Foreign Ministers decided to resume sending aid. Why, though, did they wait to do that until after civil order had broken down?
(Applause)
You, Mr President, have just called for the payment of direct aid to Mahmud Abbas. I would ask whether it might be the case that it is too late for that. Is it not perhaps possible that the disintegration of civil order in the Gaza Strip - which is what is happening now - might have been prevented if the aid had been sent earlier on, and if we had not imposed on ourselves, as a matter of strategy, the rule that there were to be no talks with Hamas?
(Applause)
I do not myself know the answer to that question, and we are certainly not in a position to say that things would have worked out better if we had acted differently, but it is a question that we must at least be allowed to ask.
Is it not also the case that we - that is to say, the European Union and the community of Western states - are now, once again, seeing that there is a process at work, whereby a people elects a government that we do not like the look of; we are happy with the elections - which our electoral observers confirm were unobjectionably conducted - but not with the result that emerged from them, and so we come to the conclusion that what is needed is a blockade, and a complete one at that. Why was it that we did not actually talk to those members of the government of national unity who are not members of Hamas? There were many members of the government who were not members of Hamas, or of Fatah either. The forces with whom we find ourselves talking may not, for the moment, be to our liking, but dialogue is nevertheless the only way to reach peaceful solutions.
I can remember - as you all can - how, when I was a young man, Yasser Arafat was seen as the world's number one terrorist; the man was later awarded the Nobel Peace Prize. I was in favour of engaging in dialogue with him. History has shown that it was dialogue that provided a way out of violence. Today, Fatah is regarded as one of our partners; it was once seen as the terrorist organisation par excellence. That is why we have to learn from our own mistakes.
If we consider things as they actually stand, then there is only one way we can go - that is what I still believe, that is what my group still believes, that is what the social democratic family of parties still believes - and it is that we have to try to get all the stakeholding forces and all the interested parties around one table. Anyone who talks to Syria is treated as an outcast, yet we ourselves know that the time will come and is not far off when there will be negotiations between it and Israel. Preparations for them are already in hand. We know that the Israeli Government, over the past year, has tried to establish contact with Syria. Let us be a bit more honest and say, yes, it goes without saying that Syria should have a place at the conference table, particularly if you want to have some influence over Hamas.
There is surely no point in only looking back at the past. We have to provide whatever direct aid we now can. I do not know whether there is any chance of exerting some influence in the Gaza Strip, but, if there is, what this aid needs to be used for above all else is the creation of a state infrastructure, with support for the security forces who are actually making things safe rather than bringing insecurity, but most of all - and this is something about which not enough has been said in the debates over recent days - we in the European Union have to ensure that humanitarian aid is provided, for what we are now seeing happening is, among other things, a people who are already in need having - and not for the first time - yet more misery inflicted on them by radicalised armed forces on the fringes of society. The people who really suffer are the ordinary people who have no water supply, no electricity, no medical care, and cannot send their children to school, and it is only as and when we are able to deal with those things that we will get people to want Israel to have the security that it needs in order to be able to live in peace, for one thing that is plain to see is that it will not be able to live in greater security if people become even more radicalised and civil war breaks out. That will make only for even more instability. The fundamental precondition for social security is always that we can extend it and thereby create in a given region greater willingness to make peace. That is what the European Union's main task must be, rather than the sending of European troops, which is what I have heard advocated by not a few representatives of this Union of ours over the past few days. It is not conceivable that, for political reasons, there should be no money available to send humanitarian aid, but that the funds are there when it comes to sending troops. That it is, in any case, not our way of doing things. I hope that it will prove possible to resume the dialogue in the Middle East.
(Applause from the left)
on behalf of the ALDE Group. - Mr President, as Mr Schulz said, there can be no justification for the actions of Hamas militants, however badly the Palestinians have been treated.
And yet, if one year ago the international community had not reneged on its commitment to democracy in Palestine, if we had not refused dialogue with Hamas moderates and suspended direct aid payments to a freely elected government, the situation would not be as bad as it is today.
Financial sanctions designed to force recognition of Israel or to push Hamas out of power altogether have simply made the Palestinians more desperate and prospects for peace more precarious.
A two-state Palestine is emerging, riddled by violence, sectarianism and fear, while a two-state solution to the conflict is moving further away.
Liberals and Democrats are disappointed - though not surprised - by what has come to pass. A year ago, we warned that Palestinian suffering would lead to greater extremism, particularly in Gaza's prison conditions, where 1.4 million citizens have been systematically sealed-off and starved of their basic necessities.
Last week's violent takeover of Gaza bespoke a lack of respect for the rule of law, which is a de minimis requirement for any legitimate government.
If Hamas is not careful, it will have betrayed its cause and, in the words of Saudi Arabia's Foreign Minister, 'put the last nail in the coffin' of the dream of a Palestinian state.
Unless we want civil war to triumph over unity, all sides must face the facts: their refusal of dialogue has got them nowhere.
A heavy dose of pragmatism is now required - not condemnation, not sanctions, and certainly not a refusal to negotiate. That is the coward's option and one which will backfire. To that end, my Group welcomes Prime Minister Salam Fayyad's determination to restore security and President Abbas's commitment to dialogue. We welcome resumption of direct aid to the Palestinian Authority and the prospective release of up to USD 800 million in Palestinian tax revenues by the Israeli Administration.
However, we caution against supporting the West Bank administration at the expense of Gaza. If you consider the strip a 'terrorist entity' - as Israeli officials have called it - you will not bring the region any closer to peace, you simply create more insecurity as a desperate people, deprived of food and other essentials, decides it has nothing left to lose.
Hamas control of Gaza was the nightmare that became reality. However, the European Union must not be prepared to take a back seat and watch as Iran becomes a player in the contest.
If this year has taught us nothing else, it is that politics - and politics alone - can create prospects for peace in the Middle East.
While Parliament, at least, kept talking, the Council and the Member States took to the sidelines. It is now up to the Council and our Member States to put democracy, human dignity and the rule of law back at the centre of proceedings and work to foster peace in the region.
(Applause)
on behalf of the UEN Group. - Mr President, the most important thing we have to remember here today is the people's lives that are affected by the new wave of violence in the Palestinian Territories. In particular, we must think of the women and children, whose suffering is not something that has occurred just because of the Hamas takeover in Gaza, or just because of a lack of negotiation between the Palestinian and the Israeli authorities, or just because of the cancellation of aid from the European Union and the US; their suffering goes back 30 years.
Anybody you speak to from the Palestinian area will tell you that it has always been the women and the children who have suffered most, but they have also been the most resilient in trying to find a way forward to challenge the failure to negotiate, the failure to respect and the failure to find a solution; indeed, the failure of both Israel and Palestine to live up to their commitments, to agreements that they voluntarily signed up to, the failure of the United States of America and the European Union to live up to their commitments with regard to clear and open negotiations, the failure of other states bordering Israel and Palestine to take a more proactive and positive role with regard to, ultimately, achieving a two-state solution, which must be based on viability and equality.
Colleagues will remember that, some weeks ago in the European Parliament building in Brussels, the President of Parliament invited a number of Nobel Prize winners to speak on the future of Europe and on areas and issues that they are concerned with. It is quite ironic that, when you read through the speeches of the people who were there that day, who won the Nobel Peace Prize, all of them said that the peace efforts they were involved in only came about through dialogue, respect for diversity, tolerance and equality. What we have seen in Palestine over the last 30 years has been a failure to meet any one of those four criteria.
When Yasser Arafat was the leader of the Palestinian people, Israel said it could not deal with him, it could not negotiate with him. When a new President was brought in, Israel said it could not deal with him, it could not negotiate with him and they were backed up all the time by the Americans and by certain Member States of the European Union. To think that what happened in Gaza with Hamas was an accident is to misread, even with the gift of hindsight, our own failures in the European Union and in the US to deal properly with the solutions that may be required.
Now we have been given a new opportunity to do something. Now we have been given a new opportunity to show courage in the face of death and disaster, to show humanity in the face of oppression and injustice, and to stand up and say what is right and what is correct: that we should give aid to the Palestinian people, we should insist that Israel negotiate with the democratically-elected representatives of the Palestinian people and we should back up the Palestinian Authorities to ensure that the rule of law applies throughout the Palestinian Territories.
(Applause)
on behalf of the Verts/ALE Group. - (DE) Mr President, ladies and gentlemen, I believe that we can all agree that what we have heard today is an analysis. Mistakes have, without a doubt, been made by interested parties on every side, and when I say that we are paying bitterly for them now, by 'we' I mean above all else the Palestinians, but also - or so I believe - the Israelis and all those with an interest in this region having, for once, something to look forward to - not just a peaceful future, but any kind of future at all.
What can be done? That is the question I would like to focus on. For a start, the European Union must at last wake up and do something about the mistakes that have been made here, and the reason why it is the European Union that must act is that it is the only political entity in a position to act as a mediator; the Americans cannot do it - the war in Iraq makes that impossible - and nor can the Russians or any of the others.
Someone has to take the initiative in saying 'yes' - 'yes' to direct aid payments, 'yes' of course to support, 'yes' to contacts with Gaza and with Hamas in order to address the humanitarian problems in the Gaza Strip. That means not waiting for a declaration, but rather taking action and then getting a declaration - that is what is called for; it means going straight to the heart of the nation in the name of the European Union and carrying on straightaway with a European quintet - which is, in essence, what is being attempted even if it is not being called that - with a great big conference held in the region.
Mr Schulz is right to say that we have to talk to Syria and with everyone we want to - and, in any case, must - negotiate with about the Golan Heights and the borders of Lebanon, and that has to be done now. Why? Because that is the only chance that the region will have of renewed hope. It is renewed hope that makes political dialogue possible and not the other way round.
We are always being warned against giving any one side preferential treatment; nobody in this region is going to be given any. That is what we have to learn from all this. That means without a doubt that humanitarian aid for Gaza must be forthcoming; it is in nobody's interest that the only humanitarian aid it gets should come from Iran, and if that happens, we will again shed tears and say that we did not want that. Well, if that is not what we want, let us prevent it, and if we want to prevent that from happening, we have to take action; that is what is needed, and right now.
What Israel has to come to understand is that a policy of occupation founded upon a wall that is perceived as an injustice will not bring peace, and it will not bring hope either; they have to get that into their heads once and for all. For them, getting out of a worst-case scenario must mean doing what they have not done before, that is to say negotiating with the new government in Palestine the demolition of the wall and the establishment of a secure boundary on the other side of it. That means that financial assistance, humanitarian aid and political initiative are called for, and if those things are not forthcoming, then, month after month, there will be weepings and lamentations when we meet here.
on behalf of the GUE/NGL Group. - (FR) Mr President, in the face of the tragedy that is unfolding in the Palestinian territories, appeals for the violence to cease are completely ineffective if we refuse to see how this predictable catastrophe came into being.
This unprecedented explosion of violence is, firstly and above all, the product of those other acts of violence arising from 40 years of military occupation. It is the fruit of the impunity granted by the entire international community to the Israeli leaders, whoever they are and whatever they do, in utter disregard of international law. This violence is the price to be paid for the loss of all hope of a Palestinian State worthy of the name. What a heavy responsibility that is, then, for European leaders!
Europe, it is said, is the chief donor. All very well, but what is the point of giving aid if we allow the deadly poison of permanent humiliation to spread? The situation in Gaza grotesquely illustrates this, and the continuing isolation of Gaza could only push it to the extreme. What a responsibility to have ruined historic opportunities such as the Arab League peace plan since 2002, the success of the first democratic process in Palestine in 2006 or, more recently, the establishment of a last-chance national unity government, all by aligning ourselves with the deadly strategy of the White House!
There are a certain number of us here, who raised cries of alarm time after time. The most recent being an appeal by more than 100 Members of the European Parliament to put an end to a policy that, through government boycotts and the withdrawal of direct aid, nurtures the despair of a nation on the point of imploding. We were answered with reassuring words about the intentions of the Quartet, that illusion manipulated by the Bush administration to cover up its non-intervention.
Here, however, we have the UN special envoy to the Middle East delivering, in person, a clear indictment of all those, Europeans included, who practise what he calls 'self-censorship' with regard to the occupier and whose recent decisions to boycott and to freeze aid have had, he insists, devastating consequences. This historic failure and this repudiation on the part of the chief UN representative in the region call for a special debate at the highest level. From now on, if we no longer wish to make ourselves party to a new Iraq, we must demand, as a matter of utmost urgency, fundamental strategic revisions underpinned by the international law that should have been imposed on everyone for the last 40 years. History will be our judge.
on behalf of the IND/DEM Group. - (NL) Mr President, last week, the so-called Palestinian Fatah-Hamas unity government came to a violent end. As a result, this House is facing two Palestinian cabinets that deny each other's right to exist.
Meanwhile, the Council and Commission have clearly opted in favour of the Salam Fayyad crisis cabinet on the West Bank. I should like to back this position all the way, because unlike the Fatah movement under the aegis of Mahmoud Abbas, the Hamas leaders persist in the denial of Israel's right to exist within and outside the Gaza Strip. On purely religious grounds, Hamas has turned against a two-state solution to the Israeli-Palestinian conflict. This is an issue, the religious foundations of Hamas, which Mr Schulz ought to read up on some time.
Given the permanent policy of regional destabilisation pursued by Damascus and Tehran, I can see how this destructive position adopted by Hamas is actively being fuelled by the Islamic republic and Syria. The fact, however, that certain MEPs and even groups in our House wish to trust as an equal interlocutor and pander to Hamas, which is after all Israel's arch enemy, totally baffles me. Even to this day.
Does this mean that the two-state political solution has become nothing but absurd hypocrisy in this House? Meanwhile, I warmly wish the Palestinian people a selfless leadership that, internally, shows evidence of a powerful government and externally, genuinely seeks the modus vivendi with Israel. The newly appointed Fayyad emergency cabinet offers this opportunity. In order to put this into practice, I am counting on the helping, motivating and controlling hands of all the European institutions.
on behalf of the ITS Group. - (DE) Mr President, ladies and gentlemen, the Gaza Strip is not a new Palestinian state; far from it, it is a prison, a prison in which people - Palestinians, the Palestinian people, and women, children and old people in particular - are obliged to live in barracks, shut away from the world.
The latest outbreak of violence, with the Hamas militias seizing power in the Gaza Strip, was of course made possible by wrongdoing on the part of European policymakers, American policymakers, Israeli policymakers and Fatah too. For it was Israeli politicians who refused the Palestinian Government its tax revenues and built a wall to keep the Palestinian people in their place; the Americans allowed that to happen and showed themselves incapable of forcing all the warring factions to sit down at a table together; and, finally, it was the Europeans, including us in this House, who were unable to give support to a democratically elected government, some of the elements in which we found uncongenial or disagreeable - and hence found ourselves denying support to the moderates and failing to encourage the growth, within Hamas and elsewhere, of those forces who could have been amenable to reason. It is they who are to blame for this state of affairs.
We know that, now Hamas has seized power, it is one of the four radical elements in the Middle East, together with Iran, Syria and Hizbollah. We also know that radical Islamism of the kind preached by Hamas is very dangerous, that the elements associated with it are the forces behind global Islamist terrorism, and - of course - that we Europeans must defend ourselves against it.
On the other hand, though, we have to stand up for the Palestinians' right to self-determination, which means that they should elect as their government the people they want rather than the ones we want, because we are not in a position to pick and choose them. It follows, then, that we must not repeat our former mistakes; we have to talk to, and support, those Palestinian forces that enjoy majority popular support.
Important though the security of Israel is to Europe, the future prospects for the Palestinian people are no less so, and if we manage to give them hope for the future, we stand a chance of establishing peace in the Middle East in the longer term.
The debate is closed.
Written statements (Rule 142)
in writing. - (SK) I have serious concerns over the current situation in the Palestinian territories. The Palestinian authority is split. Notwithstanding the outcome of the elections, the joint government of the Fatah and Hamas movements was doomed to struggle, and it was only a matter of time until the tensions erupted into a bloody conflict. Hamas takes pride in the fact that, in their founding documents, the movement set for itself the goal of destroying Israel. Judging by the current behaviour of Hamas, we can conclude they have never given up their terrorist actions and way of thinking. How are we supposed to work on helping Palestinian citizens who live in refugee camps, have no jobs and live in wretched living conditions, if the same Palestinians elect a movement which subscribes to terrorism and aims to destroy their neighbour, Israel? How are we supposed to work on implementing the Oslo accords and the establishment of two equal states, Palestine and Israel, when one of the participants dreams of wiping out, through war and terrorism, the very existence of its neighbour with whom it should peacefully coexist?
As a member of the political section of Euromed, I call on Parliament to condemn all forms of terrorism in Palestine and any alliances with Hezbollah terrorists. The European Union must support the peace process in both Palestine and Israel. Last but not least, the EU humanitarian assistance there should not, via non-transparent means, end up in the hands of terrorist organisations.